It fairly appears from the proof that by reason of the services of petitioner, an attorney, appointment of an administrator of an estate with alleged assets of no more than $500 was superseded by probate of a will, with a concession on the part of the executors that assets totaled approximately $40,000. The services were of benefit generally to all of the legatees and particularly to those of charitable nature, which had received only a nominal amount prior to the petitioner’s services but thereafter were paid in full. On all of the facts, the petitioner is entitled to be paid out of general assets and in consequence, as a creditor of the estate, is entitled to compel an accounting. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.